DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2005/0493520 A1.
The WO ‘520 reference discloses the claimed invention including a vehicle door 12, a first panel, a second panel 15, a third panel 10, a speaker unit 22, a first coupling mechanism 32 


and a second coupling mechanism 32. See the following three annotated figures below which show details of interrelated relationships among features of the claimed invention.
Regarding claim 3, note that each of the first and second coupling mechanisms include a hook like insert on the second panel and an element on the third panel with an opening to receive the hook like insert.   
    PNG
    media_image1.png
    647
    904
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    593
    937
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    613
    728
    media_image3.png
    Greyscale
 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/0493520 A1.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to provide the inserts on the third panel and the receivers on the second panel in the speaker system of WO ‘520 because such reversal of parts is prima facie obvious and would involve no new or unexpected results in this instance.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/0493520 A1 in view of Bartenbach et al. US 10,495,123 B2.
While the first and second coupling mechanisms of WO ‘450 include mating elements that are selectively interconnected, WO ‘520 does not disclose certain claimed invention aspects of the structure of the first and second coupling mechanisms.  Namely, the provision of the insert and the receiver on a tip of a rod-shaped portion.
Bartenbach et al. disclose a coupling mechanism including an insert 6 positioned on a “tip” of a “rod-shaped” portion 2 which selectively mates with a receiver portion/aperture 8 on a “tip” of “rod-shaped portion 7.  See Figure 1.
It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to substitute the coupling mechanism with mating insert and receiver portions on the tips of rod-shaped portions of Bartenbach et al. for the hook/insertion hole coupling mechanism of WO ‘520 as an alternate and more secure manner of selectively connecting the second and third panels.  It would also have been obvious to provide the receiver portion on either the second or third panel and the insert portion on either the third or .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/0493520 A1 in view of JP 2005-39454.
The WO ‘520 reference discloses the claimed invention except for an elastic body sandwiched between a surface of the third panel side of the second panel and a surface of the second panel side of the speaker unit.
JP ‘454 discloses a vehicle door with three panels, a speaker unit 1 and an elastic body 32.
It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to provide the vehicle door with a speaker unit of WO ‘520 with an elastic body sandwiched between a surface of the third panel side of the second panel and a surface of the second panel side of the speaker unit as taught by JP ‘454 in order to enhance the acoustic quality of the speaker.

Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The recitation in claim 2 of a distance between a center position of the second coupling mechanism and a center of a sound emitting surface of the speaker being not greater than three times a radius of the sound emitting surface is not taught nor fairly suggested by the prior art of record.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sheehy et al. 2014/0259952 disclose a speaker arrangement on an inner panel of a vehicle door.
Kirsch et al. 2012/0027222 disclose a vehicle door audio system.
Nakashima et al. 2013/0076060 disclose a vehicle door trim mounted speaker.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        


Jdp
2/25/22